Citation Nr: 0705981	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  01-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for anaplastic lymphoma, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1965 to May 1966.  This case was originally before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2000 decision by the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2002, the veteran appeared 
for a videoconference hearing before the undersigned.  The 
case was before the Board in April 2002, when the Board found 
that new and material evidence had not been received to 
reopen a claim of service connection for anaplastic lymphoma, 
including as secondary to herbicide exposure (the Board 
characterized the issue to reflect that there was a prior 
final decision on such claim).  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an April 2003 Order, the Court vacated 
the April 2002 Board decision, and remanded the matter for 
readjudication.  Pursuant to the Court's April 2003 Order, 
the Board remanded the case to the RO in September 2003 for 
readjudication consistent with the Joint Motion (primarily to 
provide the veteran notice of the Veteran's Claims Assistance 
Act of 2000 (VCAA), to "apprise[] [the veteran] of what 
evidence, not previously provided, was necessary to 
substantiate the claim," and to provide him specific notice 
of his and VA's respective responsibilities in evidence 
development).  In November 2005, the Board issued a decision 
which found that new and material evidence had not been 
received to reopen a claim of service connection for 
anaplastic lymphoma, including as secondary to herbicide 
exposure.  The appellant appealed the Board's decision to the 
Court.  In November 2006, the Court vacated the Board's 
decision and remanded the issue to the Board for further 
action consistent with a Joint Motion for Remand (Joint 
Motion) by the parties. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  In Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(notably, issued after the Board's November 2005 decision), 
the Court essentially stated that VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
claim and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.

In the September 2003 remand, the Board specifically 
instructed the RO to send an appropriate letter to the 
veteran to ensure compliance with all notice and assistance 
requirements set forth in the VCAA.  The RO was to advise him 
of the evidence necessary to substantiate his claim, as well 
as what evidence he is to provide and what evidence VA will 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran and his representative were to be 
informed specifically of the type of information required to 
verify his claimed exposure to "Agent Orange" or other 
chemical substances during active service.  In a December 
2003 letter, the RO informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
RO asked the veteran to submit, or provide releases for VA to 
obtain, any pertinent records.  The veteran was expressly 
asked to let VA know "[i]f there is any other evidence or 
information that you think will support your claim," and to 
"submit medical or other evidence showing that you were 
exposed to herbicides or other chemicals while in service and 
medical or other evidence that you developed anaplastic 
lymphoma due to or as the result of exposure to herbicides or 
other chemicals in service."  See December 18, 2003 letter. 

Notably, the November 2006 Joint Motion endorsed by the Court 
found that the RO's December 18, 2003 letter did not comply 
with the Board's remand instructions.  The Joint Motion 
states:

The Board's remand implies more than just 
a generic parroting of the instruction 
and its reference to specificity and 
"type of information" indicates the 
need to provide [the veteran] with 
examples of evidence that would be 
sufficient to substantiate the claimed 
exposure, such as buddy statements, 
service department records, deck logs, or 
any information that VA might require if 
it determines that it should attempt to 
obtain service department records or deck 
logs.  The above examples are not an 
exhaustive list of possible evidence and 
on remand the Board or the RO should 
determine the types of evidence of which 
[the veteran] should be advised. 

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, 
given that the December 2003 VCAA notice letter did not fully 
conform to the Board's remand instructions, the case must 
once again be sent back to the RO.  

Finally, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish the degree of 
disability or an effective date for any award of 
compensation.  The RO will have the opportunity to cure these 
notice deficiencies on remand.

Accordingly, the case is REMANDED for the following action:
1.  For the issue of whether new and 
material evidence has been received to 
reopen a claim seeking service connection 
for anaplastic lymphoma, including as 
secondary to herbicide exposure, the RO 
should issue a letter which includes 
notification of the evidence of record, 
notification of the information that is 
necessary to establish service connection 
for anaplastic lymphoma (to include as 
secondary to herbicide exposure), and 
notice regarding the type of evidence and 
information necessary to reopen the 
claim, i.e., what type of evidence would 
be considered new and material. 

The RO should inform the veteran of the 
type of information required to verify 
his claimed exposure to "Agent Orange" or 
other chemical substances during active 
service.  Specifically, the veteran 
should be informed that examples of 
evidence that would be sufficient to 
substantiate the claimed exposure may 
include, but is not limited to: buddy 
statements, service department records, 
deck logs, or any information that VA 
might require if it determines that it 
should attempt to obtain service 
department records or deck logs.  

The RO should also provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO should review the 
claims file and must ensure that all of 
the foregoing development actions are 
completed in full (Note Joint Motion 
discussion of Stegall).  

4.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
to reopen a claim seeking service 
connection for anaplastic lymphoma, 
including as secondary to herbicide 
exposure.  If the benefit sought on 
appeal remains denied, an appropriate 
supplemental statement of the case should 
be issued, and the veteran and his 
attorney afforded opportunity to respond 
before the claims file is returned to the 
Board.

The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


